DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 25.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoen (EP0867590 A1).
Regarding claim 1, Hoen discloses a mobile accommodation (col. 1 ln. 1-3), comprising a wall (Fig. 2, 20) with a wall opening (Fig. 2, 24) bounded by an edge (Fig. 2, 27), wherein in the wall opening a casing frame (Fig. 2, 26 with 50) is received which is intended and configured to comprise an openable or non openable panel (Fig. 2, 25), which casing frame extends outside the wall opening (24) on a first side of the wall and is fixed in the wall opening by means of fixation means (Fig. 1, 6-8), wherein the casing frame (26 with 50) comprises at least one insertion cavity (Fig. 2, 52 and 60, 65) accessible from an opposite side of the wall, and wherein the fixation means (6, 7, 8) comprise at least one fastening clip (Fig. 2, 36 of 51) which at a first outer end comprises an insertion member (Fig. 2, 54) which protrudes into the insertion cavity in order to effect a durable mutual connection therein and at a second outer end (Fig. 2 illustrates 53 at the second end) supports directly or indirectly on the wall (20 via 23).  
As to claim 2, Hoen discloses wherein the second part of the fastening clip supports directly or indirectly in resilient manner on the wall counter to a spring tension (col. 6 ln. 1-10).  
Regarding claim 3, Hoen discloses wherein the fastening clip comprises a curved resilient plate body, in particular of metal (Fig. 2, 30), and more particularly of spring steel (col. 6 ln. 7-10).  
As to claim 4, Hoen discloses wherein the insertion cavity comprises a snap cavity (Fig. 2, 51 and 65) with a series of shoulders, and wherein the insertion member comprises a snap member (Fig. 2, 35) which snaps behind a shoulder of the series of shoulders in the snap cavity (Fig. 2, 51).  
Regarding claim 5, Hoen discloses wherein the snap member extends resiliently from an adjacent part of the fastening clip (Fig. 2 illustrates 35 extending from 36).  
As to claim 6, Hoen discloses wherein at least one fastening clip is anchored in the wall by means of an invasive fastening member (col. 6 ln. 1-10).  
Regarding claim 7, Hoen discloses wherein the insertion cavity (Fig. 2, 52 and 60, 65) extends in the casing frame (26 with 50) over at least substantially a full length thereof (Fig. 2 illustrates 52 extending over the full length of frame 26).  
As to claim 8, Hoen discloses wherein the wall opening comprises a window opening which is provided on at least one side thereof with a window covering unit, and wherein the window covering unit comprises at least one insertion member (Fig. 2, 54) which protrudes into the insertion cavity in order to effect a durable mutual connection therein (col. 1 ln. 13).  
Regarding calim 9, Hoen discloses wherein the window covering unit comprises an elongate groove (Fig. 2, 31 of 21) which extends therein along at least substantially a full length and that the insertion member extends from a connecting body received for axial movement in the groove (col. 5 ln. 44-53).  
As to claim 10, Hoen discloses comprising an insertion member (Fig. 2, 54) for receiving in an insertion cavity of a casing frame in order to make a durable connection therewith (col. 6 ln. 10-21).  
Regarding claim 11, Hoen discloses comprising an insertion cavity (Fig. 2, 52 and 60, 65) for receiving an insertion member of a fastening clip (Fig. 2, 36 of 51) therein in order to make a durable connection therewith (col. 6 ln. 10-21).  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reese (US 2009/0229094 A1) discloses a mobile accommodation with a wall opening within a wall and a frame portion which holds an openable or non-openable panel.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/July 2, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612